                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF MINNESOTA

U.S. EQUAL EMPLOYMENT                    )
OPPORTUNITY COMMISSION,                  )
                                         )
                  Plaintiff,             )                    CIVIL ACTION
                                         )                    NO. 21-CV-01428
            v.                           )
                                         )                    C O M P L A I N T
ASCENSIONPOINT RECOVERY                  )
SERVICES, LLC,                           )                    JURY TRIAL DEMAND
                                         )
                  Defendant.             )
________________________________________ )


                                       NATURE OF THE ACTION

       This is an action under Title VII of the Civil Rights Act of 1964 and Title I of the Civil

Rights Act of 1991 to correct unlawful employment practices on the basis of religion and to

provide appropriate relief to Henry Harrington (“Harrington”). As alleged with greater

particularity below, AscensionPoint Recovery Services, LLC (“APRS”) discriminated against

Harrington on the basis of his religion when APRS failed to accommodate his religious practice,

and discharged him for failing to comply with a fingerprinting requirement that conflicted with

his sincerely held religious belief.

                                  JURISDICTION AND VENUE

       1.      Jurisdiction of this Court is invoked pursuant to 28 U.S.C. §§ 451, 1331, 1337,

1343 and 1345. This action is authorized and instituted pursuant to Section 706(f)(1) and (3) of

Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C.§ 2000e-5(f)(1) and (3) (“Title

VII”) and pursuant to Section 102 of the Civil Rights Act of 1991, 42 U.S.C. § 1981a.

       2.      The employment practices alleged to be unlawful were committed within the

jurisdiction of the United States District Court for the District of Minnesota.



                                                 1
                                             PARTIES

       3.      Plaintiff Equal Employment Opportunity Commission (the “Commission”) is the

agency of the United States of America charged with the administration, interpretation and

enforcement of Title VII and is expressly authorized to bring this action by Sections 706(f)(1)

and (3) of Title VII, 42 U.S.C. § 2000e-5(f)(1).

       4.      At all relevant times, APRS has continuously been and is now a Delaware limited

liability company doing business in the State of Minnesota and the City of St. Louis Park.

       5.      At all relevant times, APRS has continuously had at least 15 employees.

       6.      At all relevant times, APRS has continuously been an employer engaged in an

industry affecting commerce under Sections 701(b), (g) and (h) of Title VII, 42 U.S.C.

§§ 2000e(b), (g) and (h).

                              ADMINISTRATIVE PROCEDURES

       7.      More than thirty days prior to the institution of this lawsuit, Harrington filed a

charge with the Commission alleging violations of Title VII by APRS.

       8.      On July 11, 2019, the Commission issued to APRS a Letter of Determination

finding reasonable cause to believe that APRS violated Title VII by failing to provide a religious

accommodation to Harrington and discharging him because of his religion.

       9.      The Commission invited APRS to engage in conciliation to endeavor to eliminate

the unlawful employment practices and provide appropriate relief.

       10.     The Commission engaged in communications with APRS to provide it with the

opportunity to remedy the discriminatory acts described in the Letter of Determination.

       11.     The Commission was unable to secure a conciliation agreement acceptable to the

Commission.




                                                   2
        12.     On December 18, 2020, the Commission issued to APRS a Notice of Failure of

Conciliation.

        13.     All conditions precedent to the institution of this lawsuit have been fulfilled.

                                    STATEMENT OF CLAIMS

        14.     Beginning on or about July 26, 2017, APRS engaged in unlawful employment

practices at its St. Louis Park site, in violation of Section 703 of Title VII, 42 U.S.C. § 2000e-

2(a), by failing to accommodate Harrington’s religious practices and discharging him because of

his religion:

        (a)     On July 26, 2017, APRS sent an email to Harrington, requesting that he be

                fingerprinted.

        (b)     In response, Harrington informed APRS that the fingerprinting requirement

                conflicted with his religious beliefs and requested an exemption from the

                fingerprinting requirement as an accommodation.

        (c)     Harrington is Christian and has a sincere religious belief that he should refrain

                from having his fingerprints captured.

        (d)     APRS met with Harrington later on July 26, 2017, and reiterated that he must

                comply with the fingerprinting requirement.

        (e)     During this meeting, Harrington again declined to be fingerprinted due to his

                sincerely held religious beliefs.

        (f)     APRS failed to explore any alternatives to fingerprinting as an accommodation of

                Harrington’s religious practice.

        (g)     APRS discharged Harrington the same day, July 26, 2017, because of the conflict

                between his religious practice and APRS’s fingerprinting requirement.




                                                    3
       15.     The effect of the practices complained of above has been to deprive Harrington of

equal employment opportunities and otherwise adversely affect his status as an employee,

because of his religion.

       16.     The unlawful employment practices complained of above were intentional.

       17.     The unlawful employment practices complained of above were done with malice

or with reckless indifference to Harrington’s federally protected rights.

                                     PRAYER FOR RELIEF

       Wherefore, the Commission respectfully requests that this Court:

       A.      Grant a permanent injunction enjoining APRS, its officers, agents, servants,

employees, attorneys, and all persons in active concert or participation with it, from engaging in

any employment practice which discriminates based on religion;

       B.      Order APRS to institute and carry out policies, practices, and programs which

provide equal employment opportunities, and which eradicate the effects of its past and present

unlawful employment practices;

       C.      Order APRS to make Harrington whole, by providing appropriate backpay and

prejudgment interest, in amounts to be determined at trial, and other affirmative relief necessary

to eradicate the effects of its unlawful employment practices, including but not limited to

reinstatement of Harrington, or providing front pay in lieu thereof;

       D.      Order APRS to make Harrington whole by providing compensation for past and

future pecuniary losses resulting from the unlawful employment practices described above, in

amounts to be determined at trial.

       E.      Order APRS to make whole Harrington by providing compensation for past and

future nonpecuniary losses resulting from the unlawful practices complained of above, including




                                                 4
(but not limited to) emotional pain, suffering, inconvenience, loss of enjoyment of life, and

humiliation, in amounts to be determined at trial.

        F.     Order APRS to pay Harrington punitive damages for its malicious and reckless

conduct, as described above, in amounts to be determined at trial.

        G.     Grant such further relief as the Court deems necessary and proper in the public

interest.

        H.     Award the Commission its costs of this action.

                                    JURY TRIAL DEMAND

        The Commission requests a jury trial on all questions of fact raised by its complaint.


                                                     GWENDOLYN YOUNG REAMS
                                                     Acting General Counsel

                                                     U.S. Equal Employment Opportunity
                                                     Commission
                                                     131 M. Street, N.E.
                                                     Washington, D.C. 20507

                                                     Gregory Gochanour
                                                     Regional Attorney

                                                     Justin Mulaire
                                                     Supervisory Trial Attorney
-
                                                     s/Kelly Bunch
                                                     Kelly Bunch (IL # 6323195)
                                                     Trial Attorney

                                      U.S. Equal Employment Opportunity Commission
                                      Chicago District Office
                                      230 S. Dearborn Street - Suite 2920
                                      Chicago, IL 60604
                                      Telephone: (312) 872-9704
                                      E-mail:     justin.mulaire@eeoc.gov
                                      E-mail:     kelly.bunch@eeoc.gov




                                                 5
             s/Adrienne Kaufman
             Adrienne Kaufman (# 0397523)
             Trial Attorney

U.S. Equal Employment Opportunity Commission
 Minneapolis Area Office
Towle Building
330 South Second Avenue, Suite 720
Minneapolis, MN 55401
Telephone: (612) 552-7315
E-mail:     adrienne.kaufman@eeoc.gov




         6
